Title: From Thomas Jefferson to Albert Gallatin, 17 June 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to 
                        mr Gallatin 
                     
                     June 17. 05.
                  
                  In the case of the rescue of the Felicity by Capt Newcome of the revenue cutter he certainly could not act as a revenue officer. but taking for granted the fact that the Felicity was taken within our jurisdiction, it was the duty of any citizen who had the means of vindicating our jurisdiction to do so. Capt Newcome, with the arms of the US. in his hands, for whatever other purpose they might have been put there, has done no more than the duty of a good citizen in using them to prevent the commission of a crime within our limits. whenever we shall be prepared to enforce respect to our jurisdiction, it may not be amiss to associate the cutters in that duty, by proper instructions, where the occasion shall fall in their way. for the present the only question is whether we should express our approbation of the act to Capt Newcome. I suppose it should be deferred till we have other information besides his. affectionate salutations.
               